Case 4:19-cv-04164 Document1 Filed on 10/23/19 in TXSD Page 1 of 9

Appendix B

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

 

_Houston _ DIVISION
eta dnp King 5
versus : CIVIL ACTION NO.
§
Kes ent vated Health Saviegs
Ve : ) Ub, (fe, v00 §

eto, Vietone County, Te N9qG0) §

ORIGINAL COMPLAINT

 

 
Case 4:19-cv-04164 Document1 Filed on 10/23/19 in TXSD Page 2 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Latasha King

7422 Parkcraft Dr.

Missouri City, Fort Bend County, TX 77489
Versus

Regency Integrated Health Services

101 W. Goodwin Ave., Ste. 600
Victoria, Victoria County, TX 77901

WRONGFUL TERMINATION COMPLAINT

 

1. This Court has jurisdiction over this matter conferred by 42 U.S.C. § 2000e-5 (a)
because Plaintiff and Defendant are citizens of different counties --- Plaintiff is a
resident of Fort Bend County and Defendant’s corporate office where complaint is
being sent is in Victoria County --- the occurrence of the offense happened at
Windsor Quail Valley Healthcare located in Fort Bend County.

2. Venue is proper in this Court under 42 U.S.C. § 2000e-5 (b) because the Defendant
has a business in Fort Bend County, and its registered agent for service is in Victoria,
Texas, in the Southern District of Texas.

3. The plaintiff has attached to this complaint a copy of the charges filed on
October 11, 2018 with the Equal Opportunity Commission.

4. On the date of July 30, 2019, the plaintiff received a Notice of Right to Sue letter issued
by the Equal Employment Opportunity Commission; a copy is attached.

5. I, Latasha King am filing this lawsuit for wrongful termination to seek relief from

the employer who purposely placed extraordinary and unreasonable work demands
Case 4:19-cv-04164 Document1 Filed on 10/23/19 in TXSD Page 3 of 9

that subjected employee to disparate treatment and creation of a hostile work
environment.

6. I worked for Windsor Quail Valley a post-acute healthcare facility located at
3640 Hampton Dr., Missouri City, TX 77489, for two years (07/6/2016 -
07/30/2018), when I began to experience disparate treatment from my
supervisor, Veronica Leal. The supervisor began to cut my hours from the usual
8 hours per day to 4 to 6 hours per day after she was told not to cut my hours
because of my status as an essential employee from a corporate regional
coordinator.

7. The employer also required all managers to rotate and work half days on
Saturday and Sunday as manager on duty, in exchange, we would have a day off
during the proceeding week. My supervisor Veronica Leal placed a stipulation
that no one was to ask for Monday or Friday off, but she did not follow this
stipulation which was violated on a consistent basis. Minority employees
including myself followed her stipulation, but other non-minority employees did
not and were allowed Monday and Friday off.

8. During that time, the supervisor constantly treated me worse than other
employees creating a hostile work environment, the supervisor wrote me up for
incidents that either occurred when | was not at work or ordered me to perform
duties of a vacant position that was higher in pay than my position.

9. I, Latasha King was finally terminated from the job on 07/30/2018, I applied for

unemployment benefits which was granted for 6 months on the basis that no
Case 4:19-cv-04164 Document1 Filed on 10/23/19 in TXSD Page 4 of 9

determination could find any violations of my job duties on my part to deny
claim.

10. The plaintiff request that the defendant be ordered to compensate the employee
for lost wages, lost benefits, front pay, and any other relief, including injunctions,

damages, and costs.

  

 

  

ES
Address: 14 Q2 Chdceviatt De
Wissoon City, Te 2744

Telephone: | 4 ~ H|q ~ 637

 

 
EEOC Form 161 (11/16) Case 4:19- ve Fouae EM MPL COVMENT SSpoR ORTU 10/23/49 In nak Ssio 43D Page 5 of 9

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

Latasha King From: Houston District Office
7422 Parkcraft Dr Mickey Leland Building
Missouri City, TX 77489 1919 Smith Street, 7th Floor

Houston, TX 77002

 

[| On behalf of person(s} aggrieved whose idertity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Shirley Almaguer,
460-2018-04104 Investigator (713) 651-4907

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too jong after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or loca! fair employment practices agency that investigated this charge.

UO BUUUO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal! and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

  

(ib, 30. 2019

Enclosures(s) Rayford O. Irvin, in / (Date Mailed)
District Director
cc:

Diana Trevino Christian Antkowiak, Esq. TWC-Civil Rights Division

HR Manager Buchanan Ingersoll & Rooney, PC Lowell Keig, Executive Director
WINDSOR QUAIL VALLEY 301 Grant Street 101 East 15" Street, Room T 144
POST ACUTE HEALTHCARE One Oxford Centre Austin, TX 78778

3640 Hampton Dr. Pittsburgh, PA 15219

Missouri City, TX 77489
" Enclosure with EE@ase 4:19-cv-04164 Document1 Filed on 10/23/19 in TXSD Page 6 of 9

Form 161 (11/16)
INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Empioyment Act (ADEA):

PRIVATE SUIT RIGHTS --

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 4:19-cv-04164 Document1 Filed on 10/23/19 in TXSD Page 7 of 9

EEOC Form § (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This fon is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before completing this form
[x] EEoc 460-2018-04104

 

 

Texas Workforce Commission Civil Rights Division and EEOC
State or local Agency, if any

 

 

 

 

Name (indicate Mr, Ms., Mrs.) Home Phone (inci. Area Code) Oate of Birth
Mrs. Latasha King (832) 960-0698
Street Address City, State and ZIP Code

7422 Parkcraft Dr, Missouri, TX 77489

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (if more than two, list under PARTICULARS below.)

 

 

 

 

Name No Employees, Members Phone No. (include Area Code)
WINDSOR QUAIL VALLEY Unknown (832) 960-0698
Street Address Cty. State and 2iP Code

3640 Hampton Dr, Missouri City, TX 77489

 

 

 

 

 

Name No. Employees, Members Phone No. (include Area Code}

Street Address City, State and ZIP Code

OISCRIMINATION BASED ON (Check appropriate box(es) ) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[x] RACE (| COLOR (| SEX [] RELIGION {| NATIONAL ORIGIN 04-06-2018 07-30-2018
[x] RETALIATION [ AGE [| DISABILITY [] GENETIC INFORMATION

[| OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE {if additional paper is needed, attach extra sheel(s)}:
| was employed by the above employer from 7/10/2016 until 7/30/2018 when | was terminated. My job
title was Admission Coordinator, in which role | carried out a manager duty.

| was subjected to disparate treatment and discrimination due to my race (Black) by the employer.
The employer required all managers to rotate and serve on the weekends Manager On Duty on both
half a day on Saturday and Sunday, in exchange, we will have a day off. To my knowledge,
employees within my protected class were told not to take the time on Monday and Friday, while
employees outside my protected class (White/Hispanic) were allowed to take time off on the day they
chose, including Monday or Friday. | was on Manager on Duty on 4/14/2018 and 4/15/2018 and I asked
to be off on 4/13/2018 Friday, my request was denied which caused me to have to take off a day in the
following pay period and cause some pay loss for me. 1 complained to HR department afterwards for
the disparate treatment, but nothing was done. On the contrarory, the administrator Veronica Leal
treated me worse and retaliated against me. | was written up for things that were not my fault, and

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. 1 NOTARY ~ When necessary for State and Local Agency Requirements
wilt advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with ther

 

 

 

 

procedures. | swear or affirm that | have read the above charge and that it is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

\ SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
Oct 11, 2018 yy (month, day, year)

Date ing Party Signature

 

 

 
 

Case 4:19-cv-04164 Document1 Filed on 10/23/19 in TXSD Page 8 of 9

 

 

 

EEGC Form 5 (11209)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [J FEPA
Statement and other Information before completing this form. .
EEOC 460-2018-04104
Texas Workforce Commission Civil Rights Division and EEOC

 

State of focal Agency. if any

 

 

subsequently terminated on 7/30/2018.

| believe that § have been discriminated and retaliated against, due to my race (Black), in violation of
Title Vil of the Civil Rights Act of 1964, as amended.

 

 

| want this charge filed with both the EEOC and the State or focal Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and ! will
cooperate fully with thern in the processing of my charge in accordance with their

 

 

procedures. | swear or affirm that | have read the above charge and that it is true to

 

 

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

\ SUBSCRIBED AND SWORN TO SEFORE ME THIS OATE
Oct 11, 2018 no (month, day, year}

ee
Daie Charging Party Signature

 

 

 

 
Case 4:19-cv-04164 Document1 Filed on 10/23/19 in TXSD Page 9 of 9

CP Enclosure with EEOC Farm 5 (11/09)

Privacy AcT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. Form NumBer/TiTLe/DATE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federai, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

§. WHETHER DiSCLOSURE IS MANDATORY; EFFECT OF NoT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handied by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title Vil, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
